                             Case 1:21-mj-00499-GMH Document 5 Filed 06/30/21 Page 1 of 1

AO 442 (Rev. 11111) Arrest Warrant




                                                 UNITED STATES DISTRICT COURT
                                                                                for the

                                                                     District of Columbia

                        United States of America
                                       v.                                         )        Case: 1:21-mj-QQ499
                        Joshua Christopher Doolin                                 )
                                                                                  )        Assigned To : Harvey, G. Michael
                                                                                  )        Assign. Date : 6/25/2021
                                                                                  )        Description: Complaint wI Arrest Warrant
                                                                                  )
                                    Defendant


                                                                  ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Joshua Christopher Doolin
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                o    Superseding Indictment              o   Information     o   Superseding Information           11: Complaint
o     Probation Violation Petition                   o   Supervised Release Violation Petition         o Violation    Notice       0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. §§ 111(a)(I) and (b), (Assaulting, Resisting, or Impeding Certain Officers or Employees;
18 U.S.C. § 1752(a)(I), (2), and (4) (Restricted Building or Grounds); and
40 U.S.C. § 5104(e)(2)(F)                   (Violent Entry and Disorderly Conduct)

                                                                                                                      Digitally signed by G. Michael
                                                                                                                      Harvey
                                                                                                                      Date: 2021.06.25 14:01:56
Date: _ __,O~6/~2=5/~2=02~1~_                                                                                         -04'00'
                                                                                                        Issuing officer's signature


City and state:           ___          ~W~a~s~hm~'
                                              ~gton,~D_._C_.             _
                                                                                                          Printed name and title


                                                                               Return

            This warrant was received on              (date)   _______                ,an dthe person was arreste don    (date)       ....-;!0~
                                                                                                                                      ~          70,
                                                                                                                                              ~ .., _ ZtI','1
                                                                                                                                                           ""
at   (city and state)     LA-~                  -, F<----
Date:


                                                                                      )F'aJA-t, ~                 ~IL-                87~
                                                                                                          Printed name and title
